Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed 6/22/2022 has been entered
Claims 1-17 are rejected.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing module configured to” in claims 8-14, “sending module” in claims 8 and 13-14, and “receiving module” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “Processing module configured to”, “sending module configured to”, and “receiving module configured to” all have well understood structure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

			
Claims 3-4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 10 recite “selecting…a frequency of which an interference value is less than an interference threshold as the first frequency, wherein the interference threshold is determined by using a smallest interference value in the N frequencies”.  It is unclear because if a frequency is selected such that it is below an interference threshold, but the interference threshold is a smallest interference threshold, then the selected frequency would be the smallest interference value for the N frequencies, or there even could be no selected frequency because there would be no frequencies below the smallest frequency.  For purposes of examination, the Examiner interprets that this cited limitation really means selecting the smallest interference value of the N frequencies.         
Claims 4 and 11 depend on claims 1 and 3, and they are rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, and 15-16 are rejected under 35 U.S.C 103 as being unpatentable over Dai (US 2016/0309491) in view of Liu (US 2013/0017852).
Regarding Claim 1, Dai teaches an unlicensed carrier processing method, comprising: 
deploying, by a convergence node, a first secondary cell using a first unlicensed carrier (Dai, paragraph 118, the secondary serving device may be considered as a secondary serving cell or a secondary base station, paragraph 116-117, in scenario A an unlicensed channel is used as a secondary serving cell, and in scenario B an unlicensed channel is used as a secondary base station); 
generating, by the convergence node, frequency information of the first secondary cell based on frequency interference information measured by a remote radio unit (RRU), wherein the frequency information comprises a first frequency that corresponds to the first unlicensed carrier and that is selected by the convergence node for the first secondary cell (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold, par 278, it should be noted that the secondary serving device is a secondary base station in the multi-stream aggregation or a remote radio unit in the carrier aggregation); and 
sending, by the convergence node, cell information of the first secondary cell, wherein the cell information comprises the frequency information of the first secondary cell, to a target primary cell using a licensed carrier (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device).

    PNG
    media_image1.png
    630
    470
    media_image1.png
    Greyscale

Dai does not explicitly teach the below limitations:
That the remote radio unit (RRU) is a pico remote radio unit (pRRU);
(sending, by the convergence node, cell information of the first secondary cell) to a base band unit (BBU), (wherein the cell information comprises the frequency information of the first secondary cell), and the BBU corresponds (to a target primary cell using a licensed carrier);
However Liu teaches the below limitations:
That the remote radio unit (RRU) is a pico remote radio unit (pRRU) (Liu, Fig 1, paragraph 27, a radio transceiving node combination may include a pico cell radio remote unit 117);
(sending, by the convergence node, cell information of the first secondary cell) to a base band unit (BBU), (wherein the cell information comprises the frequency information of the first secondary cell), and the BBU corresponds (to a target primary cell using a licensed carrier) (Liu, paragraph 46, Common Public Radio Interface (CPRI) between the BBU and the RRU of a distributed base station);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dai by adding a base band unit (BBU) and pico remote radio unit (pRRU) as taught by Liu.    Because Dai and Liu teach primary and secondary cells in a wireless network , and specifically Liu teaches a base band unit (BBU) and pico remote radio unit (pRRU) for the benefit of the analogous art of distributed base stations (Liu, paragraph 5).

Regarding Claim 6, Dai and Liu further teach wherein before the sending, by the convergence node, the cell information of the first secondary cell to the BBU, the method further comprises: 
determining, by the convergence node based on a principle of performing sharing by using a same carrier, a primary cell having an overlapping coverage area with the first secondary cell as the target primary cell (Liu, paragraph 7, a macro cell is used to implement seamless coverage of the area, and then a Pico cell is used at hot areas to perform overlapping coverage); and 
determining, by the convergence node, the BBU based on the target primary cell (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device, Liu, paragraph 46, Common Public Radio Interface (CPRI) between the BBU and the RRU of a distributed base station).

Regarding Claim 8, Dai teaches a convergence node, comprising: 
a processing module, configured to deploy a first secondary cell using a first unlicensed carrier (Dai, Fig 3, paragraph 119, secondary serving device 30 includes processor 301); 
the processing module, further configured to generate frequency information of the first secondary cell based on frequency interference information measured by a remote radio unit (RRU), wherein the frequency information comprises a first frequency that corresponds to the first unlicensed carrier and that is selected by the convergence node for the first secondary cell (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold, par 278, it should be noted that the secondary serving device is a secondary base station in the multi-stream aggregation or a remote radio unit in the carrier aggregation); and 
a sending module, configured to send cell information of the first secondary cell, wherein the cell information comprises the frequency information of the first secondary cell, to a target primary cell using a licensed carrier (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device).
Dai does not explicitly teach the below limitations:
That the remote radio unit (RRU) is a pico remote radio unit (pRRU);
(a sending module, configured to send cell information of the first secondary cell) to a base band unit (BBU), (wherein the cell information comprises the frequency information of the first secondary cell), and the BBU corresponds (to a target primary cell using a licensed carrier);
However Liu teaches the below limitations:
That the remote radio unit (RRU) is a pico remote radio unit (pRRU) (Liu, Fig 1, paragraph 27, a radio transceiving node combination may include a pico cell radio remote unit 117);
(a sending module, configured to send cell information of the first secondary cell) to a base band unit (BBU), (wherein the cell information comprises the frequency information of the first secondary cell), and the BBU corresponds (to a target primary cell using a licensed carrier) (Liu, paragraph 46, Common Public Radio Interface (CPRI) between the BBU and the RRU of a distributed base station);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dai by adding a base band unit (BBU) and pico remote radio unit (pRRU) as taught by Liu.    Because Dai and Liu teach primary and secondary cells in a wireless network , and specifically Liu teaches a base band unit (BBU) and pico remote radio unit (pRRU) for the benefit of the analogous art of distributed base stations (Liu, paragraph 5).

Regarding Claim 13, Dai and Liu further teach wherein before the sending module sends the cell information of the first secondary cell to the BBU, the processing module is further configured to: 
determine, based on a principle of performing sharing by using a same carrier, a primary cell having an overlapping coverage area with the first secondary cell as the target primary cell (Liu, paragraph 7, a macro cell is used to implement seamless coverage of the area, and then a Pico cell is used at hot areas to perform overlapping coverage); and 
determine the BBU based on the target primary cell (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device, Liu, paragraph 46, Common Public Radio Interface (CPRI) between the BBU and the RRU of a distributed base station).

Regarding Claim 15, Dai teaches an unlicensed carrier processing system, comprising: 
a convergence node, wherein, the convergence node, configured to deploy a first secondary cell using a first unlicensed carrier (Dai, paragraph 118, the secondary serving device may be considered as a secondary serving cell or a secondary base station, paragraph 116-117, in scenario A an unlicensed channel is used as a secondary serving cell, and in scenario B an unlicensed channel is used as a secondary base station); and 
to generate frequency information of the first secondary cell based on frequency interference information measured by a remote radio unit (RRU), wherein the frequency information comprises a first frequency that corresponds to the first unlicensed carrier and that is selected by the convergence node for the first secondary cell (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold, par 278, it should be noted that the secondary serving device is a secondary base station in the multi-stream aggregation or a remote radio unit in the carrier aggregation); 
the convergence node, configured to send cell information of the first secondary cell, wherein the cell information comprises the frequency information of the first secondary cell, to a target primary cell using a licensed carrier (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device); and 
configured to receive the cell information of the first secondary cell (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device); and
 to configure the first secondary cell using the first unlicensed carrier, based on the cell information of the first secondary cell (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device).
Dai does not explicitly teach the below limitations:
(a convergence node) and a base band unit (BBU), (wherein, the convergence node, configured to deploy a first secondary cell using a first unlicensed carrier);
That the remote radio unit (RRU) is a pico remote radio unit (pRRU);
(the convergence node, configured to send cell information of the first secondary cell) to the BBU, (wherein the cell information comprises the frequency information of the first secondary cell), and the BBU corresponds (to a target primary cell using a licensed carrier); and 
the BBU, (configured to receive the cell information of the first secondary cell);
However Liu teaches the below limitations:
(a convergence node) and a base band unit (BBU), (wherein, the convergence node, configured to deploy a first secondary cell using a first unlicensed carrier) (Liu, paragraph 46, Common Public Radio Interface (CPRI) between the BBU and the RRU of a distributed base station);
That the remote radio unit (RRU) is a pico remote radio unit (pRRU) (Liu, Fig 1, paragraph 27, a radio transceiving node combination may include a pico cell radio remote unit 117);
(the convergence node, configured to send cell information of the first secondary cell) to the BBU, (wherein the cell information comprises the frequency information of the first secondary cell), and the BBU corresponds (to a target primary cell using a licensed carrier) (Liu, paragraph 46, Common Public Radio Interface (CPRI) between the BBU and the RRU of a distributed base station); and 
the BBU, (configured to receive the cell information of the first secondary cell) (Liu, paragraph 46, Common Public Radio Interface (CPRI) between the BBU and the RRU of a distributed base station);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dai by adding a base band unit (BBU) and pico remote radio unit (pRRU) as taught by Liu.    Because Dai and Liu teach primary and secondary cells in a wireless network , and specifically Liu teaches a base band unit (BBU) and pico remote radio unit (pRRU) for the benefit of the analogous art of distributed base stations (Liu, paragraph 5).

Regarding Claim 16, Dai and Liu further teach
the convergence node, configured to determine a primary cell having an overlapping coverage area with the first secondary cell as the target primary cell, based on a principle of performing sharing by using a same carrier (Liu, paragraph 7, a macro cell is used to implement seamless coverage of the area, and then a Pico cell is used at hot areas to perform overlapping coverage); and 
to determine the BBU based on the target primary cell (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device, Liu, paragraph 46, Common Public Radio Interface (CPRI) between the BBU and the RRU of a distributed base station).

Claims 2-3, 5, 9-10, and 12 are rejected under 35 U.S.C 103 as being unpatentable over Dai (US 2016/0309491), and Liu (US 2013/0017852), and further in view of Behravan (US 2016/0205574).

Regarding Claim 2, Dai and Liu further teach wherein the generating, by the convergence node, the frequency information of the first secondary cell based on the frequency interference information measured by the pRRU comprises:
generating, by the convergence node, the frequency information of the first secondary cell based on 
the frequency interference information measured by the pRRU (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold, par 278, it should be noted that the secondary serving device is a secondary base station in the multi-stream aggregation or a remote radio unit in the carrier aggregation, Liu, Fig 1, paragraph 27, a radio transceiving node combination may include a pico cell radio remote unit 117), and
a mapping relationship between the pRRUs and cells, wherein the cell comprises the first secondary cell and the target primary cell (Liu, paragraph 86, the joint processing of interference needs to be performed between only the macro cell and the two neighboring pico cells).
Dai and Liu do not explicitly teach (generating, by the convergence node, the frequency information of the first secondary cell based on) a topological relationship between pRRUs.
However Behravan teaches (generating, by the convergence node, the frequency information of the first secondary cell based on) a topological relationship between pRRUs (Behravan, paragraph 116, this type of mapping information between location and type of cells can also be pre-defined in the form of lookup table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dai and Liu by adding  topological relationship between cells as taught by Behravan.    Because Dai, Liu, and Behravan teach primary and secondary cells in a wireless network , and specifically Behravan teaches topological relationship between cells for the benefit of the analogous art of adapting the number of cells to measure in a network with on/off cells. (Behravan, paragraph 1).

Regarding Claim 3, Dai, Liu, and Behravan further teach wherein the generating, by the convergence node, the frequency information of the first secondary cell based on the frequency interference information measured by the pRRU, the topological relationship between pRRUs, and the mapping relationship between the pRRUs and cells comprises: 
receiving, by the convergence node, frequency measurement results respectively reported by M pRRUs, wherein the frequency measurement results are information generated after each pRRU performs interference measurement on N frequencies, and M and N are positive integers (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold, par 278, it should be noted that the secondary serving device is a secondary base station in the multi-stream aggregation or a remote radio unit in the carrier aggregation Liu, Fig 1, paragraph 27, a radio transceiving node combination may include a pico cell radio remote unit 117, it is interpreted that the number of pRRUs measuring frequencies is equal to 1 (M=1)); 
selecting, by the convergence node from the N frequencies, based on the frequency measurement results, the topological relationship, and the mapping relationship, a frequency of which an interference value is less than an interference threshold as the first frequency, wherein the interference threshold is a smallest interference value in the N frequencies (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold, if the available unlicensed channel is not interfered then it would be the frequency with the smallest interference value); and 
generating, by the convergence node, the frequency information of the first secondary cell based on the selected first frequency (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold).

Regarding Claim 5, Dai and Liu further teach wherein the deploying, by the convergence node, the first secondary cell using the first unlicensed carrier comprises: 
creating, by the convergence node, the first secondary cell using the first unlicensed carrier (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device).
Dai and Liu do not explicitly teach the below limitations:
obtaining, by the convergence node, region information of a secondary cell;
(creating, by the convergence node) based on the region information of the secondary cell, (the first secondary cell using the first unlicensed carrier);
However Behravan teaches the below limitations:
obtaining, by the convergence node, region information of a secondary cell (Behravan, paragraph 116, this type of mapping information between location and type of cells can also be pre-defined in the form of lookup table); and
(creating, by the convergence node) based on the region information of the secondary cell, (the first secondary cell using the first unlicensed carrier) (Behravan, paragraph 116, this type of mapping information between location and type of cells can also be pre-defined in the form of lookup table);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dai and Liu by adding  secondary cell deployment based on location as taught by Behravan.    Because Dai, Liu, and Behravan teach primary and secondary cells in a wireless network , and specifically Behravan teaches secondary cell deployment based on location for the benefit of the analogous art of adapting the number of cells to measure in a network with on/off cells. (Behravan, paragraph 1).

Regarding Claim 9, Dai and Liu further teach wherein the processing module is configured to generate the frequency information of the first secondary cell based on
 the frequency interference information measured by the pRRU (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold, par 278, it should be noted that the secondary serving device is a secondary base station in the multi-stream aggregation or a remote radio unit in the carrier aggregation, Liu, Fig 1, paragraph 27, a radio transceiving node combination may include a pico cell radio remote unit 117), and
a mapping relationship between the pRRUs and cells, and the cell comprises the first secondary cell and the target primary cell (Liu, paragraph 86, the joint processing of interference needs to be performed between only the macro cell and the two neighboring pico cells).
Dai and Liu do not explicitly teach (wherein the processing module is configured to generate the frequency information of the first secondary cell based on) a topological relationship between pRRUs.
However Behravan teaches (wherein the processing module is configured to generate the frequency information of the first secondary cell based on) a topological relationship between pRRUs (Behravan, paragraph 116, this type of mapping information between location and type of cells can also be pre-defined in the form of lookup table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dai and Liu by adding  topological relationship between cells as taught by Behravan.    Because Dai, Liu, and Behravan teach primary and secondary cells in a wireless network , and specifically Behravan teaches topological relationship between cells for the benefit of the analogous art of adapting the number of cells to measure in a network with on/off cells. (Behravan, paragraph 1).

Regarding Claim 10, Dai, Liu, and Behravan further teach wherein the convergence node further comprises: a receiving module (Liu, paragraph 86, the joint processing of interference needs to be performed between only the macro cell and the two neighboring pico cells, hence the pico cells would have receiving and sending capability), 
the receiving module, configured to receive frequency measurement results respectively reported by M pRRUs, wherein the frequency measurement results are information generated after each pRRU performs interference measurement on N frequencies, and M and N are positive integers (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold, par 278, it should be noted that the secondary serving device is a secondary base station in the multi-stream aggregation or a remote radio unit in the carrier aggregation Liu, Fig 1, paragraph 27, a radio transceiving node combination may include a pico cell radio remote unit 117, it is interpreted that the number of pRRUs measuring frequencies is equal to 1 (M=1)); and 
the processing module, configured to: 
select, from the N frequencies based on the frequency measurement results, the topological relationship, and the mapping relationship, a frequency of which an interference value is less than an interference threshold as the first frequency, wherein the interference threshold is a smallest interference value in the N frequencies (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold, if the available unlicensed channel is not interfered then it would be the frequency with the smallest interference value); and 
generate the frequency information of the first secondary cell based on the selected first frequency (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold).

Regarding Claim 12, Dai and Liu further teach wherein the processing module is configured to: 
create the first secondary cell using the first unlicensed carrier (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device);
Dai and Liu do not explicitly teach the below limitations:
obtain region information of a secondary cell;
(create), based on the region information of the secondary cell, (the first secondary cell using the first unlicensed carrier)
However Behravan teaches the below limitations:
obtain region information of a secondary cell (Behravan, paragraph 116, this type of mapping information between location and type of cells can also be pre-defined in the form of lookup table); and 
(create), based on the region information of the secondary cell, (the first secondary cell using the first unlicensed carrier) (Behravan, paragraph 116, this type of mapping information between location and type of cells can also be pre-defined in the form of lookup table);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dai and Liu by adding  secondary cell deployment based on location as taught by Behravan.    Because Dai, Liu, and Behravan teach primary and secondary cells in a wireless network , and specifically Behravan teaches secondary cell deployment based on location for the benefit of the analogous art of adapting the number of cells to measure in a network with on/off cells. (Behravan, paragraph 1).

Claims 4 and 11 are rejected under 35 U.S.C 103 as being unpatentable over Dai (US 2016/0309491), Liu (US 2013/0017852), and Behravan (US 2016/0205574), and further in view of Sun (US 2019/0223028).

Regarding Claim 4, Dai, Liu, and Behravan further teach wherein the selecting, by the convergence node from the N frequencies, based on the frequency measurement results, the topological relationship, and the mapping relationship,  the frequency of which  the interference value is less than the interference threshold as the first frequency comprises: 
selecting, by the convergence node from the N frequencies, a frequency of which the interference value is less than the interference threshold (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold, if the available unlicensed channel is not interfered then it would be the frequency with the smallest interference value).
Dai, Liu, and Behravan do not explicitly teach the below limitation:
(selecting, by the convergence node from the N frequencies, a frequency of which the interference value is less than the interference threshold) and of which a quantity of frequencies of an unlicensed carrier in the target primary cell is less than a threshold of the quantity of frequencies as the first frequency.
However Sun teaches the below limitation:
(selecting, by the convergence node from the N frequencies, a frequency of which the interference value is less than the interference threshold) and of which a quantity of frequencies of an unlicensed carrier in the target primary cell is less than a threshold of the quantity of frequencies as the first frequency (Sun, Fig 1, paragraph 34, in S110 determine an upper limit for the number of small cells using an unlicensed frequency band in a target area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dai, Liu, and Behravan by adding a limit of the quantity of unlicensed frequencies associated with a primary cell as a secondary cell as taught by Sun. Because Dai, Liu, Behravan, and Sun teach primary and secondary cells in a wireless network, and specifically Sun teaches a limit of the quantity of unlicensed frequencies associated with a primary cell as a secondary cell for the benefit of the analogous art of determining the upper limit of the estimated number of small cells using unlicensed frequency bands. (Sun, abstract).

Regarding Claim 11, Dai, Liu, and Behravan further teach wherein the processing module is configured to select, from the N frequencies, a frequency of which the interference value is less than the interference threshold (Dai, Fig 17, paragraph 307, in step 1704 the secondary serving device determines an available unlicensed channel that is not interfered or on which a strength of an interference signal is less than an interference detection threshold, if the available unlicensed channel is not interfered then it would be the frequency with the smallest interference value).
Dai, Liu, and Behravan do not explicitly teach the below limitation:
(wherein the processing module is configured to select, from the N frequencies, a frequency of which the interference value is less than the interference threshold) and of which a quantity of frequencies of an unlicensed carrier in the target primary cell is less than a threshold of the quantity of frequencies as the first frequency.
However Sun teaches the below limitation:
(wherein the processing module is configured to select, from the N frequencies, a frequency of which the interference value is less than the interference threshold) and of which a quantity of frequencies of an unlicensed carrier in the target primary cell is less than a threshold of the quantity of frequencies as the first frequency (Sun, Fig 1, paragraph 34, in S110 determine an upper limit for the number of small cells using an unlicensed frequency band in a target area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dai, Liu, and Behravan by adding a limit of the quantity of unlicensed frequencies associated with a primary cell as a secondary cell as taught by Sun. Because Dai, Liu, Behravan, and Sun teach primary and secondary cells in a wireless network, and specifically Sun teaches a limit of the quantity of unlicensed frequencies associated with a primary cell as a secondary cell for the benefit of the analogous art of determining the upper limit of the estimated number of small cells using unlicensed frequency bands. (Sun, abstract).

Claims 7, 14, and 17 are rejected under 35 U.S.C 103 as being unpatentable over Dai (US 2016/0309491) and Liu (US 2013/0017852), and further in view of Sun (US 2019/0223028).

Regarding Claim 7, Dai and Liu further teach wherein before the sending, by the convergence node, the cell information of the first secondary cell to the BBU, the method further comprises: 
determining a primary cell having an overlapping coverage area with the first secondary cell as the target primary cell (Liu, paragraph 7, a macro cell is used to implement seamless coverage of the area, and then a Pico cell is used at hot areas to perform overlapping coverage); and 
determining, by the convergence node, the BBU based on the target primary cell (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device, Liu, paragraph 46, Common Public Radio Interface (CPRI) between the BBU and the RRU of a distributed base station).
Dai and Liu do not explicitly teach the below limitations:
determining, by the convergence node based on an unlicensed carrier allocation proportion required by a principle of performing sharing by using different carriers, a BBU set to which the first unlicensed carrier is allocated;
(determining), by the convergence node from a plurality of primary cells corresponding to the BBU set to which the first unlicensed carrier is allocated, (a primary cell having an overlapping coverage area with the first secondary cell as the target primary cell); 
However Sun teaches the below limitations:
determining, by the convergence node based on an unlicensed carrier allocation proportion required by a principle of performing sharing by using different carriers, a BBU set to which the first unlicensed carrier is allocated (Sun, paragraph 130, the coverage range of the secondary cell within the coverage range of the primary cell may be grouped into two types: a first type, i.e., an overlapping area which exists in the coverage ranges of the primary cells belonging to different operators and the unlicensed frequency band may be used in the coverage ranges of the primary cells, and a second type, i.e., an area in the coverage range of only one operator where the unlicensed frequency band may be used);
(determining), by the convergence node from a plurality of primary cells corresponding to the BBU set to which the first unlicensed carrier is allocated, (a primary cell having an overlapping coverage area with the first secondary cell as the target primary cell) (Sun, paragraph 130, the coverage range of the secondary cell within the coverage range of the primary cell may be grouped into two types: a first type, i.e., an overlapping area which exists in the coverage ranges of the primary cells belonging to different operators and the unlicensed frequency band may be used in the coverage ranges of the primary cells, and a second type, i.e., an area in the coverage range of only one operator where the unlicensed frequency band may be used); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dai, Liu, and Behravan by adding a set of primary cells that an unlicensed carrier may operate on as taught by Sun. Because Dai, Liu, Behravan, and Sun teach primary and secondary cells in a wireless network, and specifically Sun teaches a set of primary cells that an unlicensed carrier may operate on for the benefit of the analogous art of determining the upper limit of the estimated number of small cells using unlicensed frequency bands. (Sun, abstract).

Regarding Claim 14, Dai and Liu further teach wherein before the sending module sends the cell information of the first secondary cell to the BBU, the processing module is further configured to: 
Determine a primary cell having an overlapping coverage area with the first secondary cell as the target primary cell (Liu, paragraph 7, a macro cell is used to implement seamless coverage of the area, and then a Pico cell is used at hot areas to perform overlapping coverage); and 
determine the BBU based on the target primary cell (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device, Liu, paragraph 46, Common Public Radio Interface (CPRI) between the BBU and the RRU of a distributed base station).
Dai and Liu do not explicitly teach the below limitations:
determine, based on an unlicensed carrier allocation proportion required by a principle of performing sharing by using different carriers, a BBU set to which the first unlicensed carrier is allocated; 
(determine), from a plurality of primary cells corresponding to the BBU set to which the first unlicensed carrier is allocated, (a primary cell having an overlapping coverage area with the first secondary cell as the target primary cell); 
However Sun teaches the below limitations:
determine, based on an unlicensed carrier allocation proportion required by a principle of performing sharing by using different carriers, a BBU set to which the first unlicensed carrier is allocated (Sun, paragraph 130, the coverage range of the secondary cell within the coverage range of the primary cell may be grouped into two types: a first type, i.e., an overlapping area which exists in the coverage ranges of the primary cells belonging to different operators and the unlicensed frequency band may be used in the coverage ranges of the primary cells, and a second type, i.e., an area in the coverage range of only one operator where the unlicensed frequency band may be used); 
(determine), from a plurality of primary cells corresponding to the BBU set to which the first unlicensed carrier is allocated, (a primary cell having an overlapping coverage area with the first secondary cell as the target primary cell) (Sun, paragraph 130, the coverage range of the secondary cell within the coverage range of the primary cell may be grouped into two types: a first type, i.e., an overlapping area which exists in the coverage ranges of the primary cells belonging to different operators and the unlicensed frequency band may be used in the coverage ranges of the primary cells, and a second type, i.e., an area in the coverage range of only one operator where the unlicensed frequency band may be used); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dai, Liu, and Behravan by adding a set of primary cells that an unlicensed carrier may operate on as taught by Sun. Because Dai, Liu, Behravan, and Sun teach primary and secondary cells in a wireless network, and specifically Sun teaches a set of primary cells that an unlicensed carrier may operate on for the benefit of the analogous art of determining the upper limit of the estimated number of small cells using unlicensed frequency bands. (Sun, abstract).

Regarding Claim 17, Dai and Liu further teach 
the convergence node, configured to determine a primary cell having an overlapping coverage area with the first secondary cell as the target primary cell (Liu, paragraph 7, a macro cell is used to implement seamless coverage of the area, and then a Pico cell is used at hot areas to perform overlapping coverage); and 
to determine the BBU based on the target primary cell (Dai, Fig 17, paragraph 310, in step 1705 the secondary serving device sends an identifier of the determined available unlicensed channel of a list of unlicensed channels to the primary serving device, Liu, paragraph 46, Common Public Radio Interface (CPRI) between the BBU and the RRU of a distributed base station).
Dai and Liu do not explicitly teach the below limitations:
the convergence node, configured to determine a BBU set to which the first unlicensed carrier is allocated, based on an unlicensed carrier allocation proportion required by a principle of performing sharing by using different carriers; 
(the convergence node, configured to determine) from a plurality of primary cells corresponding to the BBU set to which the first unlicensed carrier is allocated, (a primary cell having an overlapping coverage area with the first secondary cell as the target primary cell);
However Sun teaches the below limitations:
the convergence node, configured to determine a BBU set to which the first unlicensed carrier is allocated, based on an unlicensed carrier allocation proportion required by a principle of performing sharing by using different carriers (Sun, paragraph 130, the coverage range of the secondary cell within the coverage range of the primary cell may be grouped into two types: a first type, i.e., an overlapping area which exists in the coverage ranges of the primary cells belonging to different operators and the unlicensed frequency band may be used in the coverage ranges of the primary cells, and a second type, i.e., an area in the coverage range of only one operator where the unlicensed frequency band may be used); 
(the convergence node, configured to determine) from a plurality of primary cells corresponding to the BBU set to which the first unlicensed carrier is allocated, (a primary cell having an overlapping coverage area with the first secondary cell as the target primary cell) (Sun, paragraph 130, the coverage range of the secondary cell within the coverage range of the primary cell may be grouped into two types: a first type, i.e., an overlapping area which exists in the coverage ranges of the primary cells belonging to different operators and the unlicensed frequency band may be used in the coverage ranges of the primary cells, and a second type, i.e., an area in the coverage range of only one operator where the unlicensed frequency band may be used);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dai, Liu, and Behravan by adding a set of primary cells that an unlicensed carrier may operate on as taught by Sun. Because Dai, Liu, Behravan, and Sun teach primary and secondary cells in a wireless network, and specifically Sun teaches a set of primary cells that an unlicensed carrier may operate on for the benefit of the analogous art of determining the upper limit of the estimated number of small cells using unlicensed frequency bands. (Sun, abstract).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully not persuasive.
Regarding the 35 U.S.C. 112(b) rejections for claims 3 and 10, Applicant claims that the amendment would overcome the 35 U.S.C. 112(b) rejections, but Examiner respectfully disagrees.  The claim language with the amendment recites “selecting…a frequency of which an interference value is less than an interference threshold as the first frequency, wherein the interference threshold is 
Regarding the 35 U.S.C. 103 rejections, Applicant argues that the prior art does not teach the below limitations (Remarks, page 10, paragraph 3):
Generating, by the convergence node, frequency information of the first secondary cell based on frequency interference information measured by a pico remote radio unit (pRRU), wherein the frequency information comprises a first frequency that corresponds to the first unlicensed carrier and that is selected by the convergence node for the first secondary cell; and
Sending, by the convergence node, cell information of the first secondary cell to a base band unit (BBU), wherein the cell information comprises the frequency information of the first secondary cell, and the BBU corresponds to a target primary cell using a licensed carrier.
Applicant argues that Dai does not teach the step of generating frequency information of the first secondary cell and sending cell information of the first secondary cell to a base band unit (BBU), wherein the cell information comprises the frequency information of the first secondary cell (Remarks, page 11, last paragraph), with the argument based on Dai not teaching determining and sending frequency information of the secondary cell.  However paragraph 310 of Dai teaches in step 1705 that the secondary serving device sends an identifier of the determined available unlicensed channel or an identifier list of unlicensed channels to the primary serving device.  Especially if the secondary service device sends an identifier of the available unlicensed channel as opposed to a list unlicensed channels, the available unlicensed channel would be the channel used for the secondary cell, as an identifier of the frequency to be used for the secondary cell would be considered frequency information of the secondary cell.   Applicant may want to further clarify what is meant by frequency information of the second cell if the Applicant does not consider an identifier of the frequency to be used for the secondary cell as frequency information of the secondary cell.   Therefore Applicant’s arguments are respectfully not persuasive.    


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/Examiner, Art Unit 2412       

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412